Order unanimously reversed on the law without costs and defendants’ motion granted. Memorandum: Defendants moved for summary judgment dismissing the complaint in this automobile negligence action on the ground that the plaintiff had not sustained a serious injury within the meaning of section 5102 of the Insurance Law. Special Term denied the motion and defendants appeal. The defendants have met their burden by submitting evidence in admissible form demonstrating that plaintiff did not as a matter of law sustain a serious injury, whereas the plaintiff has failed to meet her burden by submitting evidence in admissible form sufficient to raise a question of fact as to the existence of a serious injury (see, Mulhauser v Wood, 107 AD2d 1019). The unsworn doctor’s reports and treatment note submitted by the plaintiff do not suffice to rebut the sworn opinion of defen*981dants’ medical expert. Even if they were considered, plaintiff did not meet the requirements of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230, 236; Cangemi v Cole, 107 AD2d 1027). (Appeal from order of Supreme Court, Ontario County, Wesley, J. — summary judgment.) Present — Denman, J. P., Green, Pine, Lawton and Lowery, JJ.